Exhibit 10.3



CHANGE OF CONTROL AGREEMENT

This change of control agreement (the "Agreement") is made effective as of June
23, 2010, by and between Ameron International Corporation, a Delaware
corporation (the "Company") and Leonard J. McGill ("Employee").

WITNESSETH

WHEREAS, if certain corporate transactions were proposed or pending, such
potential transactions could result in distractions to Employee's performance at
a critical period; and

WHEREAS, Employee and Company wish to enter into this Agreement in order to
provide security to Employee as a means of maintaining performance under such
circumstances;

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the Company and Employee agree as follows:

1.   TERM.

1.1  The term of this Agreement (the "Term") shall commence on June 23, 2010 and
shall be for two years, subject to earlier termination in accordance with the
provisions of Section 4 hereinbelow.  Beginning on June 10, 2012 and on each day
thereafter, the Term shall automatically be extended for an additional day,
unless the Company notifies Employee in writing that it does not wish to further
extend the Term.

2.   POSITION AND TITLE.

2.1  The Company, on behalf of itself and its affiliates and subsidiaries,
currently employs Employee as Senior Vice President, Secretary and General
Counsel.

2.2  Employee shall devote substantially all of his efforts on a full-time basis
to the business and affairs of the Company and shall not engage in any business
or perform any services in any capacity whatsoever adverse to the interests of
the Company.

2.3  Employee shall at all times faithfully, industriously, and to the best of
his ability, experience, and talents perform all of the duties of his position.

3.   COMPENSATION.

3.1  As of the date of this Agreement, Employee's annual base salary is
$320,000.  Employee's base salary and performance shall be reviewed periodically
at intervals determined by the Board of Directors of the Company (the "Board"),
and Employee's base salary may be increased from time to time based on merit or
such other considerations as the Board may deem appropriate.

1

--------------------------------------------------------------------------------



4.   TERMINATION OF EMPLOYMENT.

For purposes of this Agreement only, a Termination Without Cause shall exist if
Employee is terminated by the Company for any reason except:

(1)  Willful breach of duty by Employee in the course of his employment or
habitual neglect of his duty or continued incapacity to perform it, as
contemplated by Section 2924 of the California Labor Code;

(2)  Willful malfeasance or gross negligence by Employee in the performance of
his duties;

(3)  Any act of fraud, insubordination or other conduct by Employee which
demonstrates gross unfitness for service; or

(4)  Employee's conviction (or entry of a plea of guilty, nolo contendere or the
equivalent) for any crime involving moral turpitude, dishonesty or breach of
trust or any felony which is punishable by imprisonment in the jurisdiction
involved.

Additionally, if Employee terminates employment with the Company because (a)
Employee's annual base salary is reduced below the amount stated in Paragraph
3.1 hereinabove (unless such reduction is part of an across the board reduction
affecting all Company executives with a comparable level of responsibility,
title or stature), or (b) Employee is removed from or denied participation in
incentive plans, benefit plans, or perquisites generally provided by the Company
to other executives with a comparable level of responsibility, title or stature,
or (c) Employee's target incentive opportunity, benefits or perquisites are
reduced relative to other executives with comparable responsibility, title or
stature, or (d) Employee's title, duties or responsibilities with the Company
are significantly reduced, or (e) Employee is required to relocate to an area
outside the Metropolitan Los Angeles area, such event shall be considered a
Termination Without Cause; provided that Employee must furnish written notice to
the Company setting forth the reasons for Employee's intention to terminate
employment under this paragraph, and the Company shall have an opportunity to
cure the actions or omissions forming the basis for such intended termination,
if possible, within thirty (30) days after receipt of such written notice.

5.   CHANGE OF CONTROL.

5.1 In the event of a Change of Control of the  Company at any time during the
Term of this Agreement, and Employee's Termination Without Cause within a
period  of  twelve  (12)  months  following  the date of
such  Change  of  Control, Employee shall be entitled to the following benefits:

(1) The Company shall pay Employee a lump-sum severance amount within thirty
(30) days following Termination Without Cause equal to three (3) times the sum
of (a) the higher of the Employee's annual base salary at the time of
Termination Without Cause or the annual base salary stated in Paragraph 3.1
above, and (b) the average of the two most recent annual bonuses which have been
earned by Employee (whether paid or payable in cash or deferred) under the
Company's annual bonus plan (currently known as the "Management Incentive
Compensation Plan") and the amounts of which have been determined prior to the
Termination Without Cause.

2

--------------------------------------------------------------------------------



(2) The Company shall provide for Employee to receive medical, dental, life, and
disability insurance coverage for three (3) years following Termination Without
Cause at levels and a net cost to Employee comparable to that provided to
Employee immediately prior to Employee's Termination Without Cause.

(3) The Company shall pay Employee an additional lump-sum amount within thirty
(30) days following Employee's Termination Without Cause equal to a pro-rated
portion of Employee's target incentive bonuses (based on the period prior to
Termination Without Cause in proportion to the entire period for which such
bonuses are payable) under the Company's annual and long-term management cash
incentive plans, which are currently known as the "Management Incentive
Compensation Plan" and "Key Executive Long-Term Cash Incentive Plan."

5.2  In the event of a Change of Control at any time during the term of this
Agreement, all unvested restricted stock grants and stock options granted to
Employee shall automatically vest in full upon the Change of Control.

5.3  Notwithstanding  any other  provisions in this Agreement or any other
agreement, plan or arrangement, if any payment or benefit received or to be
received by Employee,  whether  under terms of this  Agreement or any other
agreement,  plan or arrangement with the Company or an  affiliate  of the
Company (all such payments and benefits  being  hereinafter  referred to as
"Total Payments"),  would be subject, in whole or in part, to taxes imposed by
Internal  Revenue Code ("IRC")  Section  4999,  then the Total  Payments shall
be reduced to the  extent  necessary  so that no portion of the Total
Payments  shall be subject to the  parachute  excise tax (the "Excise Tax")
imposed by IRC Section 4999 (after taking into account any reduction in the
Total  Payments  provided by reason of IRC Section  280G in any other plan,
arrangement  or  agreement).  Total  Payments shall not include any amounts
which are not considered as "parachute payments" under IRC Section 280G in
the  opinion  of  suitable  experts  selected  by the  Company's  Board  of
Directors.  The Company shall provide Employee with the calculation of the
foregoing amounts and any supporting materials reasonably necessary for Employee
to evaluate the calculations.  Any reduction in the Total Payments in accordance
with this Paragraph 5.3 shall be made in a manner such that the reduction of
compensation to be provided to Employee as a result of this Paragraph 5.3 is
minimized. In applying this principle,  the reduction shall be made in a
manner  consistent with the  requirements of IRC Section 409A and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

3

--------------------------------------------------------------------------------



5.4  As used herein, the term "Change of  Control" means either (a) the
dissolution or liquidation of the Company, (b) a reorganization, merger or
consolidation of the Company with one or more entities as a result of which the
Company is not the surviving entity, (c) approval by the stockholders of the
Company of any sale, lease exchange or other transfer (in one or a series of
transactions) of all or substantially all of the assets of the Company, (d)
approval by the stockholder of the Company of any merger or consolidation of the
Company in which the holders of voting stock of the Company immediately before
the merger or consolidation will not own fifty percent (50%) or more of the
outstanding voting shares of the continuing or surviving entity  immediately
after such merger or consolidation, or (e) a change of 25% or more (rounded to
the next whole person) in the membership of the Board of Directors of the
Company within a 12-month period, unless the election or nomination for election
by stockholders of each new director within such period was approved by the vote
of at least 85% (rounded to the next whole person) of the directors then still
in office who were in office at the beginning of the 12-month period.

5.5  Employee shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Employee under any
provisions of this Agreement, and the amounts payable to Employee hereunder
shall not be reduced or offset by any payments received by Employee on account
of other employment.

6.   COVENANTS.

6.1  Employee acknowledges that he has entered into an "Employee Patent
Assignment and Non-Disclosure Agreement" with the Company.

6.2  Employee agrees to provide a release of any claims with respect to
termination of his employment on such form as reasonably requested by the
Company upon payment of the sums provided in Paragraph 5.1 hereinabove and the
Company's agreement to perform its other obligations under this Agreement and
any other agreement(s) between the Company and Employee.

7.   MISCELLANEOUS PROVISIONS.

7.1  All terms and conditions of this Agreement are set forth herein, and there
are no warranties, agreements or understandings, express or implied, except
those expressly set forth herein.

7.2  Any modifications to this Agreement shall be binding only if evidenced in
writing signed by all parties hereto.

7.3  Any notice or other communication required  or permitted to be given
hereunder shall be deemed properly given if personally delivered or deposited in
the United States Mail, registered or certified and postage prepaid, addressed
to the Company at 245 S. Los Robles Avenue, Pasadena, CA 91101 or to Employee at
his most recent home address on file with the Company, or at such other
addresses as may from time to time be designated in writing by the respective
parties.

4

--------------------------------------------------------------------------------



7.4  The laws of the State of California shall govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties involved.

7.5  In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect any other provision of this Agreement, but this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been contained herein.

7.6  This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Company and the personal representatives, heirs
and legatees of Employee.

7.7  The term "Company" shall include, with respect to employment hereunder, any
subsidiary or affiliate of the Company, as well as any successor employer
following a Change of Control.

7.8  Notwithstanding any other provisions of this Agreement,  in the event
the  Employee  is a specified  employee  (within the meaning of IRC Section 409A
and as  determined  pursuant to any rules adopted for such purposes by the
Company) as of the date of his  termination of employment,  any payment
or  benefit  otherwise  required  to be  made  as a  result  of  Employee's
termination  of employment  that is considered to be deferred  compensation
under IRC Section 409A(a)(2)(B)(i) payable on account of a "separation from
service" (as distinguished from, for instance, at a specified time or fixed
schedule as described under Treas. Reg. ss.  1.409A-3(a)(4)  and -3(i)) and that
is not exempt from IRC Section 409A as involuntary separation pay or a
short-term  deferral  (or  otherwise),  shall  not  be  paid,  provided  or
commenced  until the later of (i) six months  after the date of  Employee's
"separation  from service" (within the meaning of IRC Section 409A), or, if
earlier,  Employee's  death, and (ii) the payment date or commencement date
specified  in the  Agreement  for such  payment(s)  or  benefit(s).  On the
earliest date on which such  payments or benefits can be made,  provided or
commenced    without    violating   the   requirements   of   IRC   Section
409A(a)(2)(B)(i),  Employee  shall be paid,  in a single cash lump sum, an
amount equal to the aggregate  amount of all payments and benefits  delayed
pursuant to the preceding sentence.  The provisions of this paragraph shall only
apply to the minimum extent required to avoid Employee's incurrence of any
additional tax or interest under IRC Section 409A or any regulations or other
Internal Revenue Service guidance promulgated thereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

BY:

/s/ James S. Marlen

James S. Marlen, Chairman of the Board,

President and Chief Executive Officer

   

BY:

/s/ Leonard J. McGill

Leonard J. McGill


5